Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10/21/2021 has been entered.
As per instant Amendment, Claims 1 have been amended. New claims 17-21 have been added.
Allowable Subject Matter
Claims 1-3, 5-7 and 9-21 are allowed in light of the Applicant’s amendments and in light of the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
Cox (US 2014/0006729), in view of Park (US 2016/0284415), in view of Chen (US 2008/0279382) and further in view of Shin (2013/0159608), alone or in combination fails to anticipate or render obvious the claim invention.  
Cox (prior art of record) discloses a storage system comprising: a storage controller configured to set storage device operation modes including a mirroring mode for causing a plurality of storage devices to perform a mirroring operation and a hybrid mode for respectively causing a plurality of storage devices to operate without performing the mirroring operation; wherein one connection unit among a plurality of connection units included in the storage controller is connected to one bus bridge.
Park (prior art of record) discloses an method of operating a memory system including a plurality of memory cells includes changing an operation mode at least some of the memory cells which operate based on a first operation mode to operate based on a second operation mode; and performing a change erase operation on the memory cells for which an operation mode is changed on the basis of a change erase condition when the operation mode is changed.
Chen (prior art of record) discloses a system comprises a user token and at least one level secure virtual storage controller, coupled to the host system. The system includes a plurality of virtual storage devices coupled to at least one secure virtual storage controller and the first level of the virtual storage controller comprises a SATA host interface, a crypto-engine and a multiple of SATA device interfaces. 

However, none of Cox, Park, Chen and Shin teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 5 and 17.  For example, none of the cited prior art teaches or suggest the steps of a storage controller that includes a setting unit configured to set storage device operation modes including a first mode and a second mode, the first mode being a mode of writing same data into a plurality of storage devices the second mode being a mode of controlling a plurality of storage devices as a single storage device; the storage controller is connected to a first bus bridge, wherein the first bus bridge is connected to a second bus bridge, and is connected to a third bus bridge or a storage device, wherein the second bus bridge is connected to a plurality of storage devices, wherein the first bus bridge operates in the second mode, and wherein the second bus bridge operates in the first mode.
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations of the independent claims, puts these claims in condition for allowance.
 are directly or indirectly dependent upon claim 1, 5 and 17 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SANCHIT K SARKER/Examiner, Art Unit 2495        

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495